DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 November 2020, 7 October 2021, 1 December 2021 and 1 February 2022 are being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Hulten et al. (US Publication 2021/0253158 A1). 
Regarding claim 1, Kuipers teaches a method of controlling a work machine having at least one wheel, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) providing a controller, an operator control, and a steering system including a steering wheel position sensor, a road wheel angle sensor, a speed sensor, and a feedback device; detecting a change in steering wheel position via the steering wheel position device; detecting a wheel speed of the at least one wheel via the speed sensor (Kuipers: Para. 27- 30; control subsystem may include components in communication with the steering system, the operator station; steering wheel may embody a position sensor configured to monitor a displacement angle of the steering wheel; travel speed sensor; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end).
calculating a predicted lateral acceleration of the work machine by the controller as a function of wheel speed.
However Hulten, in the same field of endeavor, teaches calculating a predicted lateral acceleration of the work machine by the controller as a function of wheel speed (Hulten: Para. 65; lateral acceleration torque is calculated from a bicycle model, which uses vehicle speed and steering angle as input).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Kuipers teaches determining a feedback torque by the controller as a function of the predicted lateral acceleration, the feedback torque being determined from a plurality of feedback torque curves stored by the controller, where each of the plurality of feedback torque curves corresponds to a sensitivity level selectable from the operator control (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Kuipers doesn’t explicitly teach outputting a feedback torque command by the controller to the feedback device where the feedback torque command comprises the feedback torque determined from one of the plurality of feedback torque curves as a function of the predicted lateral acceleration computed in the calculating step.
However Hulten, in the same field of endeavor, teaches outputting a feedback torque command by the controller to the feedback device where the feedback torque command comprises the feedback torque determined from one of the plurality of feedback torque curves as a function of the predicted lateral acceleration computed in the calculating step (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 2, Kuipers teaches the method of claim 1, further comprising providing dynamic feedback to a steering wheel of the work machine based on the feedback torque (Kuipers: Para. 8, 43; a force feedback mode corresponding to the force feedback definition is based at least in part upon the operator input device mode specified in the operator input device configuration definition; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes).
Regarding claim 3, Kuipers doesn’t explicitly teach wherein the outputting step comprises outputting a feedback torque command comprising a base feedback torque and the feedback torque.
wherein the outputting step comprises outputting a feedback torque command comprising a base feedback torque and the feedback torque (Hulten: Para. 16-19; a feedback torque actuator), where the feedback torque is greater than the base feedback torque (Hulten: Para. 53-58; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 4, Kuipers doesn’t explicitly teach further comprising receiving a command from the user control corresponding to the base feedback torque.
However Hulten, in the same field of endeavor, teaches further comprising receiving a command from the user control corresponding to the base feedback torque (Hulten: Para. 15-20; feedback torque actuator, just as in traditional electric power assisted steering systems).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
claim 5, Kuipers teaches the method of claim 1, wherein the plurality of feedback torque curves comprises at least a first curve and a second curve, the first curve corresponding to a first sensitivity level and the second curve corresponding to a second sensitivity level (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Regarding claim 6, Kuipers teaches the method of claim 5, further comprising outputting a greater amount of feedback torque at the first sensitivity level than at the second sensitivity level (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Regarding claim 7, Kuipers teaches the method of claim 5, further comprising receiving a command from the operator control selecting the first sensitivity level or the second sensitivity level (Kuipers: Para. 8, 43; a force feedback mode corresponding to the force feedback definition is based at least in part upon the operator input device mode specified in the operator input device configuration definition; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes).
Regarding claim 8, Kuipers teaches the method of claim 7, further comprising providing a plurality of on-center steering ratio curves stored in the controller, where each of the plurality of on-center steering ratio curves defines a steering ratio as a function of road wheel angle (Kuipers: Para. 30, 35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a 
Regarding claim 9, Kuipers teaches the method of claim 8, further comprising: detecting road wheel angle via the road wheel angle sensor (Kuipers: Para. 30; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end); determining a steering ratio from one of the plurality of on-center steering ratio curves based on the selection of the first sensitivity level or the second sensitivity level and as a function of the road wheel angle (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).

Claims 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Mei et al. (US Publication 2022/0017071 A1). 
Regarding claim 10, Kuipers teaches an electrohydraulic steer-by-wire steering system for steering at least one wheel of a work machine, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) a controller; an operator control in communication with the controller, the operator control configured to being selectable by an operator of the work machine; a steering wheel position sensor for detecting a change in position of a steering wheel of the work machine; a road wheel angle sensor for detecting a road wheel angle of the at least one wheel; a speed sensor for detecting a wheel speed of the at least one wheel ; a software algorithm executable by the controller, the software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel (Kuipers: Para. 30, 35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a displacement, angular velocity, and/or angular acceleration of the angle between the traction device and a travel direction of the machine); wherein, the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers doesn’t explicitly teach wherein, the first maximum steering ratio is greater than the second maximum steering ratio at any road wheel angle located within the first and second defined ranges.
However Mei, in the same field of endeavor, teaches wherein, the first maximum steering ratio is greater than the second maximum steering ratio at any road wheel angle located within the first and second defined ranges (Mei: Para. 47, 50-51, 64; 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 11, Kuipers doesn’t explicitly teach wherein the first defined range is less than the second defined range of road wheel angles.
However Mei, in the same field of endeavor, teaches wherein the first defined range is less than the second defined range of road wheel angles (Mei: Para. 47, 50-51, 64; if the measured lateral acceleration (Gy) is less than or equal to the second threshold value, determining that the current bend type is the regular bend; if the measured lateral acceleration (Gy) is greater than the second threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 12, Kuipers teaches the system of claim 10, wherein each of the plurality of on-center steering ratio curves comprises a default steering ratio when operating outside of a corresponding defined range of road wheel angles (Kuipers: 
Regarding claim 13, Kuipers doesn’t explicitly teach wherein the steering ratio of the first curve and the second curve is approximately the same when the road wheel angle is outside of both the first and second defined ranges.
However Mei, in the same field of endeavor, teaches wherein the steering ratio of the first curve and the second curve is approximately the same when the road wheel angle is outside of both the first and second defined ranges (Mei: Para. 64, 66-67; considering the steering wheel angle and the front wheel angle transmission ratio; if the steering wheel angle (SWA) is greater than the third threshold).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 14, Kuipers teaches the system of claim 10, wherein: the user control comprises a display screen including at least a first user selectable control and a second user selectable control (Kuipers: Para. 43, 50; hierarchically displays list configuration options at each level as well as links to adjacent decision levels; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes); the first user selectable control triggering the controller to execute the software algorithm in accordance with the first curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input ; the second user selectable control triggering the controller to execute the software algorithm in accordance with the second curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Regarding claim 16, Kuipers teaches an electrohydraulic steer-by-wire steering system for steering at least one wheel of a work machine, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) a controller; an operator control in communication with the controller, the operator control configured to being selectable by an operator of the work machine; a steering wheel position sensor for detecting a change in position of a steering wheel of the work machine; a road wheel angle sensor for detecting a road wheel angle of the at least one wheel; a speed sensor for detecting a wheel speed of the at least one wheel (Kuipers: Para. 27- 30; control subsystem may include components in communication with the steering system, the operator station; steering wheel may embody a position sensor configured to monitor a displacement angle of the steering wheel; travel speed sensor; articulation angle sensor may be proximal to the centrally-located articulated ; a software algorithm executable by the controller, the software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel (Kuipers: Para. 30, 35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a displacement, angular velocity, and/or angular acceleration of the angle between the traction device and a travel direction of the machine); wherein, the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers doesn’t explicitly teach wherein the first defined range is less than the second defined range of road wheel angles.
However Mei, in the same field of endeavor, teaches wherein the first defined range is less than the second defined range of road wheel angles (Mei: Para. 47, 50-51, 64; if the measured lateral acceleration (Gy) is less than or equal to the second threshold value, determining that the current bend type is the regular bend; if the measured lateral acceleration (Gy) is greater than the second threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force 
Regarding claim 18, Kuipers teaches the system of claim 16, wherein: the first user selectable control triggers the controller to execute the software algorithm in accordance with the first curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism); the second user selectable control triggers the controller to execute the software algorithm in accordance with the second curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Regarding claim 20, Kuipers teaches the system of claim 16, wherein the plurality of on-center steering ratio curves comprises a third curve outputting a third maximum steering ratio over a third defined range of road wheel angles (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers doesn’t explicitly teach wherein, the third defined range is greater than the first and second defined ranges of road wheel angles.
wherein, the third defined range is greater than the first and second defined ranges of road wheel angles (Mei: Para. 64, 66-67; considering the steering wheel angle and the front wheel angle transmission ratio; if the steering wheel angle (SWA) is greater than the third threshold).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Mei et al. (US Publication 2022/0017071 A1) and in further view of Hulten et al. (US Publication 2021/0253158 A1). 
Regarding claim 15, Kuipers teaches the system of claim 10, further comprising a feedback device in communication with the controller and the steering wheel (Kuipers: Para. 8; operator input device configuration definition specifies a mapping between the operator input control signals and the machine control commands, and a force feedback definition to generate the force feedback signals based, at least in part, upon the operator input control signals).
Kuipers and Mei don’t explicitly teach the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration.
the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) and Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 19, Kuipers teaches the system of claim 16, further comprising a feedback device in communication with the controller and the steering wheel (Kuipers: Para. 8; operator input device configuration definition specifies a mapping between the operator input control signals and the machine control commands, and a force feedback definition to generate the force feedback signals based, at least in part, upon the operator input control signals).
Kuipers and Mei don’t explicitly teach the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration.
However Hulten, in the same field of endeavor, teaches the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) and Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663